Exhibit 99.2 AUDITED FINANCIAL STATEMENTS HIGH PERFORMANCE TECHNOLOGIES, INC. DECEMBER 31, 2 HIGH PERFORMANCE TECHNOLOGIES, INC AUDITED FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS Page Independent Auditor’s Report 1 Financial Statements Balance Sheets 2 Statements of Income 3 Statements of Stockholders’ Equity 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 - 13 INDEPENDENT AUDITOR’S REPORT To the Board of Directors High Performance Technologies, Inc. Reston, Virginia We have audited the accompanying balance sheets of High Performance Technologies, Inc. (the Company) as of December 31, 2010 and 2009, and the related statements of income, of stockholders’ equity, and of cash flows for the years ended December 31, 2010, 2009 and 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of High Performance Technologies, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years ended December 31, 2010, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. /s/ Argy, Wiltse & Robinson, P.C. McLean, Virginia March 16, 2011 1 HIGH PERFORMANCE TECHNOLOGIES, INC. BALANCE SHEETS DECEMBER 31, 2 (in thousands, except share data) ASSETS Current assets Cash and cash equivalents $ $ Contract receivables, net Notes receivable from stockholders - Notes receivable from employees 62 68 Prepaid expenses and other current assets Total current assets Notes receivable from employees 41 42 Property and equipment, net Deposits 5 14 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Billings in excess of revenue recognized Bank line-of-credit - - Deferred rent 65 Deferred state income taxes Total current liabilities Deferred rent Total liabilities Commitments - - Stockholders’ equity Common stock - 10 Vote, $0.01 par value, 100,000 shares authorized; 37,500 shares issued and outstanding - - Common stock - 1 Vote, $0.01 par value, 900,000 shares authorized; 433,034 and 304,925 shares issued and outstanding at December 31, 2010 and 2009, respectively 4 3 Additional paid-in capital Receivable from stockholders ) - Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 2 HIGH PERFORMANCE TECHNOLOGIES, INC. (AN S CORPORATION) STATEMENTS OF INCOME YEARS ENDED DECEMBER 31, 2010, 2009, AND 2008 (in thousands) Contract revenue Services $ $ $ Other Total contract revenue Costs of revenue Cost of services revenue Cost of other revenue General and administrative Depreciation and amortization Stock compensation expense Total costs of revenue Operating income Other income (expense) Interest and other income 5 17 Interest expense ) ) ) Total other (expense) income (6
